DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 3 and 12 are objected to because of the following informalities: 
Claims 3 and 12 depend on cancelled claims 2 and 11. Claims 3 and 12 should depend on 1 and 10, respectively. 
a transceiver” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 10 and 19 recite, “receiving further input from the user on the input mechanism associated with the computing device, the further input comprising manually aligning the second interactive user interface element with a second corresponding object visibly displayed on the high geometric resolution map, the direction from the first interactive user interface element to the second interactive user interface element representative of a calibrated bearing of the user”. It is not clear what a difference in the direction from the first interactive user interface element to the second interactive user interface element represents a calibrating bearing of the user?” or is “the direction from the first interactive user interface element to the second interactive user interface element to be representative of a calibrated bearing of the user?” Para. [0033] of the specification explains, “As shown in FIG. 6, point 315 may be the location identified by low-precision GPS whereas the point 310 may be the location manually identified by the user. As shown in FIG. 7, the smartphone 350 may further display a line 320 on the satellite map 305 from the point 310. The user may select an object visible on the satellite map 305 and rotate the line 320 such that the line 320 aligns from the point 310 to the object. The object may be placed at a suggested distance of between 30 meters and 100 meters from the user (although shorter or longer distances may be used). The smartphone 350 may request coordinates from the satellite map provider or coordinates may be retrieved from memory on the smartphone 350 or obtained from another source. Bearing may be calculated based on the difference between the two selected coordinates”. Clarification is respectfully requested. Dependent claims 3-9, 12-18 and 20-22 are rejected as they depend on independent claims 1, 10 and 19.

Allowable Subject Matter
Claims 1, 3-10, 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not specifically teach “receiving input from the user on an input mechanism associated with the computing device, the input comprising manually positioning the first interactive user interface with a first corresponding object visibly displayed on the displayed high geometric resolution map to be representative of the user’s physical location; determining absolute location coordinates corresponding to the manually positioned location of the first interactive user interface element, the absolute location coordinates representative of a calibrated position of the user relative to the high geometric resolution map; and receiving further input from the user on the input mechanism associated with the computing device, the further input comprising manually aligning the second interactive user interface element with a second corresponding object visibly displayed on the high geometric resolution map, the direction from the first interactive user interface element to the second interactive user interface element representative of a calibrated bearing of the user” (if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b)), as claimed in independent claims 1, 10 and 19.
Dependent claims 3-9, 12-18, 20-22 would be allowable as they depend from the allowable base independent claims 1, 10 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Parvizi et al. (US Publication Number 2014/0018095 A1) disclosed a system facilitating the calibration of a map-point grid for an indoor location determination, the grid includes several map points, each having a radio frequency (RF) data fingerprint being associated therewith. At least one of: (i) RF signal data from several RF sources, (ii) a user specified location indication, and (ii) tracking data from a sensor, the tracking data indicating a user's movement relative to a base map point, are received. The map-point grid is updated based on, at least in part, at least one of (i) adjusted RF data, the received RF data being adjusted using systematic analysis thereof, (ii) the tracking data, and (iii) the location indication. A user's location may be determined based on the fingerprints associated with the map-point grid, and sensor data.

Hardin et al. (US Publication Number 2009/0210277 A1) disclosed a system for managing a geographically-expansive construction project includes a database of construction project data, the data including geographic location information, terrain data having geographic location information, and a geographic information system (GIS) operable to display the construction project data and terrain data in proper geographic correlation so that a project manager or other user can visually monitor view the status of the construction project. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674